DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-7, 10-12, 14-18, 35-41, 44-46, 48-49, and 52 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e), and in view of Patent Board Decision dated 05/12/2021. Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claims 1 and 35 individually when all the limitations are taken as a whole.
Regarding claim 1, none of the prior arts in records teach or fairly well suggest a system comprising: generating, using at least one processor, a speckle density value based on ultrasound measurement data, the speckle density value corresponding to a concentration of structure in the vessel that is too small to be resolved by the intravascular ultrasound imaging probe, wherein when the quantity of fluid is introduced into the vessel the speckle density value is relatively high compared to the speckle density value when the intravascular ultrasound imaging probe is surrounded by the quantity of fluid; determine a fluid flow travel start time associated with the introduction of the quantity of fluid; determine a fluid flow travel end time as being when the speckle density crosses a first predetermined speckle density 
Regarding claim 35, none of the prior arts in records teach or fairly well suggest a non-transitory computer-readable storage article comprising computer-executable instructions stored thereon to cause at least one programmable processor to: generate a speckle density value based on ultrasound measurement data, the speckle density value corresponding to a concentration of structure in the vessel that is too small to be resolved by the intravascular ultrasound imaging probe; determine a fluid flow travel start time associated with an introduction of a quantity of fluid into a predetermined portion of the vessel, wherein when the quantity of fluid is introduced into the vessel the speckle density value is relatively high compared to the speckle density value when the intravascular ultrasound imaging probe is surrounded by the quantity of fluid; determine a fluid flow travel end time as being when the speckle density crosses a first predetermined speckle density threshold using the at least one processor; and calculate, using the at least one processor, an elapsed fluid flow travel time based on the fluid flow travel start time and the fluid flow travel end time, in combination with the other features recited in claim 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793      

/Oommen Jacob/Primary Examiner, Art Unit 3793